Citation Nr: 0730949	
Decision Date: 10/02/07    Archive Date: 10/16/07

DOCKET NO.  04-37 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for Osgood-Schlatter's 
disease, right knee, currently evaluated as 10 percent 
disabling.

2.  Entitlement to an increased rating for carpal tunnel 
instability, right wrist (major), status post excision of the 
posterior interosseous nerve and scaphoid with four-corner 
fusion and radial styloidectomy, currently evaluated as 10 
percent disabling.     

3.  Entitlement to an increased rating for carpal tunnel 
instability, left wrist (minor), currently evaluated as 10 
percent disabling.    


REPRESENTATION

Veteran represented by:	Fleet Reserve Association


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Yim, Counsel


INTRODUCTION

The veteran retired in June 2003, after more than 20 years of 
active service.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an April 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  During the appeal period, in February 
2006, the RO increased the rating for Osgood-Schlatter's 
disease (right knee) from noncompensable to 10 percent 
effective July 1, 2003.  This rating action, although 
favorable, did not result in award of maximum compensable 
benefit.  Therefore, the increased rating claim remains in 
controversy.  AB v. Brown, 6 Vet. App. 35 (1993).   
  

FINDINGS OF FACT

1.  The right knee disability is primarily manifested, 
subjectively, by complaints of pain, and objectively, by 
early patellofemoral arthritis, but not recurrent subluxation 
or instability, cartilage damage or associated 
manifestations, "locking," effusion, impaired tibia or 
fibula, or genu recurvatum.

2.  The right knee is not ankylosed; current range-of-motion 
measurements are flexion to 125 degrees; extension to zero 
degree.    

3.  Right (major) wrist range-of-motion findings are: 
dorsiflexion ranging from 20 to 30 degrees; palmar flexion 
ranging from 22 to 45 degrees; radial deviation ranging from 
10 to 12 degrees; ulnar deviation ranging from 14 to 30 
degrees; pronation to 90 degrees; and supination to 90 
degrees. 
 
4.  Left (minor) wrist range-of-motion findings are: 
dorsiflexion ranging from 60 to 70 degrees; palmar flexion 
ranging from 55 to 85 degrees; radial deviation ranging from 
20 to 30 degrees; ulnar deviation ranging from 30 to 45 
degrees; pronation to 90 degrees; and supination to 90 
degrees.  
 
5.  Neither wrist is ankylosed.

6.  X-ray studies show moderate post-traumatic osteoarthritis 
proximal carpal row, right wrist; early post-traumatic 
osteoarthritis, left wrist.  

7.  Some pain on motion of the wrists has been noted, but 
other objective evidence, aside from the foregoing, is 
negative with respect to functional limitation. 


CONCLUSIONS OF LAW

1.  The criteria for an increased rating for Osgood-
Schlatter's disease, right knee, are not met.  38 U.S.C.A. § 
1155 (West 2002 & Supp. 2006); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5010, 5256-5263 (2007).

2.  The criteria for an increased rating for carpal tunnel 
instability, right wrist (major), status post excision of the 
posterior interosseous nerve and scaphoid with four-corner 
fusion and radial styloidectomy, are not met.  38 U.S.C.A. § 
1155 (West 2002 & Supp. 2006); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5214, 5215 (2007).
       
3.  The criteria for an increased rating for carpal tunnel 
instability, left wrist (minor), are not met.  38 U.S.C.A. § 
1155 (West 2002 & Supp. 2006); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5024, 5214, 5215 (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Evaluations

Each of the three disabilities at issue is evaluated as 10 
percent disabling effective July 1, 2003, the day after the 
veteran's retirement from active service.  38 U.S.C.A. 
§ 5110(b)(1) (West 2002 & Supp. 2006); 38 C.F.R. 
§ 3.400(b)(2)(i) (2007).  The main focus of the Board's 
review is on evidence pertaining to the veteran's right knee 
and bilateral wrist disabilities from that date forward.  
Also, the three compensable ratings are initial ratings.  
Therefore, the Board also considers whether "staged" 
ratings are warranted from that date.  

Right Knee 

The right knee disability currently is evaluated under 
hyphenated Diagnostic Code 5010-5260.  Rating criteria in 
38 C.F.R. § 4.71a (2007) do not include a Code specific to 
Osgood-Schlatter's disease.  See 38 C.F.R. § 4.20 (analogous 
ratings).  The hyphenated Code reflects evaluation under both 
Codes as the residuals of service-connected disability 
include traumatic arthritis (5010) and functional limitation 
in the left leg (5260 - knee, flexion) associated with that 
disability.  See 38 C.F.R. § 4.27.  Having considered 38 
C.F.R. § 4.71a and various rating codes therein, the Board 
agrees that those Codes are those most closely analogous to 
the disability at issue here and which afford the veteran 
maximum schedular evaluation.  The disability was previously 
rated under Diagnostic Code 5262 (impairment of tibia and 
fibula), as evident in the April 2003 (initial) rating 
decision.          

Diagnostic Code 5010 directs that traumatic arthritis shown 
on X-rays be evaluated as degenerative arthritis consistent 
with 38 C.F.R. § 4.71a, Diagnostic Code 5003 (degenerative 
arthritis), which directs evaluation of limitation of motion 
under the appropriate Diagnostic Codes for the joint(s) 
involved.  Consistent with Diagnostic Code 5003, degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate codes for 
the specific joint(s) involved (Diagnostic Code 5200, etc.).  
When, however, limitation of motion of the specific joint(s) 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is applied for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added, under diagnostic code 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 10 percent rating is assigned for X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups.  A 20 percent rating is assigned for X-ray 
evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, with occasional incapacitating 
exacerbations.  The 20 percent and 10 percent ratings based 
on X-ray findings, will not be combined with ratings based on 
limitation of motion, nor will they be utilized in rating 
conditions listed under Diagnostic Codes 5013 to 5024, 
inclusive.

Higher, or additional, evaluation under Diagnostic Codes 5003 
or 5010 is not warranted.  As evident in the January 2006 VA 
compensation and pension (C&P) examination report, the 
veteran is diagnosed with early patellofemoral arthritis in 
the right knee, based on review of X-ray studies.  However, 
Diagnostic Codes 5003 and 5010 do not assign additional 
evaluation merely based on evidence of arthritis.  Rather, 
such evaluation is assigned where arthritis is found on X-ray 
and if a compensable rating is not assigned under other 
codes.  Here, functional limitation, as further discussed 
below, has been taken into consideration in assigning the 10 
percent rating now in effect.  

Further on the above, the Board is aware that, with respect 
to arthritis, under VA General Counsel opinions VAOPGCPREC 
23-97 and VAOPGCPREC 9-98, when a claimant has a disability 
rating under Diagnostic Code 5257 (knee impairment based on 
recurrent subluxation or lateral instability) and there is X-
ray evidence of arthritis, but a compensable rating for 
limitation of motion is not assigned under Diagnostic Code 
5260 or 5261, then a separate rating could be assigned under 
Diagnostic Code 5003 or Diagnostic Code 5010.  Here, the 
Board finds no clinical determination as to recurrent 
subluxation or lateral instability in the right knee joint, 
and, as explained, a compensable rating has been assigned 
taking into account limitation of motion.  Therefore, neither 
those General Counsel opinions, nor Diagnostic Code 5257, can 
be grounds for a more favorable evaluation in this case.    

With respect to range-of-motion, Diagnostic Code 5260 
provides ratings of zero percent for limitation of flexion to 
60 degrees; 10 percent to 45 degrees; 20 percent to 30 
degrees; and 30 percent to 15 degrees.  Diagnostic Code 5261 
provides ratings of zero percent for limitation of extension 
to 5 degrees; 10 percent to 10 degrees; 20 percent to 15 
degrees; 30 percent to 20 degrees; 40 percent to 30 degrees; 
and 50 percent to 45 degrees.  Normal range of motion of the 
knee is flexion to 140 degrees and extension to 0 degree.  38 
C.F.R. § 4.71, Plate II.  As noted in the January 2006 
examination report, range-of-motion measurements are zero 
degree for extension; 125 degrees for forward flexion.  These 
measurements represent right knee motion better than that 
contemplated for ratings of 10 percent or higher.  Therefore, 
higher evaluation is not warranted under either Diagnostic 
Code 5260 or 5261.        

Further, on examinations in March 2003 and January 2006, 
prominent tibial tubercle, noted specifically in the March 
2003 examination report as typical of Osgood-Schlatter's 
disease, was found.  The 2006 examination findings included 
pain to palpation along the entire course of the patella 
tendon.  There was no gross pain over the mediolateral joint 
line space or pain with passive range of motion of the right 
knee.  Cruciate and collateral ligaments are intact without 
evidence of instability in the right knee.  Also noted were 
negative Lachman's, negative anterior drawer, and negative 
McMurray's signs.  There was normal patellofemoral tracking, 
and no patella grind was noted.  Calf circumference measured 
38 centimeters (cm) bilaterally.  Quadriceps circumference 
measured 40 cm bilaterally.  Neurovascular status is intact.  
Based on these findings and the foregoing, the Board does not 
find sufficient evidence upon which to assign additional or 
higher evaluation (i.e., based on factors like pain, pain on 
motion, fatigability, weakness, incoordination, and 
instability) consistent with 38 C.F.R. §§ 4.40, 4.44, 4.45, 
4.59, and DeLuca v. Brown, 8 Vet. App. 202 (1995).  In 
particular, although pain is demonstrated, objective clinical 
findings, including range of motion in particular despite 
reported pain, tend not to support such evaluation.    

Finally, the clinical evidence of record does not demonstrate 
ankylosis of the right knee; dislocated semilunar cartilage, 
with frequent episodes of locking, pain, and effusion into 
the joint; removal of symptomatic semilunar cartilage; or 
genu recurvatum.  Therefore, Diagnostic Codes 5256, 5258, 
5259, 5262, and 5263 cannot be the basis for a higher, or 
additional, evaluation.

In conclusion, based on the foregoing, the Board concludes 
that the preponderance of the evidence is against a higher 
rating.  Thus, 38 C.F.R. § 4.3 is not applicable.  

Right Wrist 

The right wrist disability is evaluated under Diagnostic Code 
5215, in 38 C.F.R. § 4.71a (2007).  Under that Code, a 
maximum 10 percent rating is assigned for limitation of 
motion of the wrist affected, whether major or minor, and 
whether dorsiflexion is less than 15 degrees or palmar 
flexion is limited in line with the forearm.  On examination 
in March 2003, dorsiflexion of the right wrist was to 30 
degrees; palmar flexion was to 45 degrees; radial deviation 
was to 10 degrees; and ulnar deviation was to 30 degrees.  
These findings, particularly for dorsiflexion and palmar 
flexion, represent motion beyond that contemplated for the 10 
percent rating now in effect.  Similarly, range of motion 
noted on examination in January 2006 would not support a more 
favorable evaluation: the veteran has gross range of motion 
with palmar flexion at 22 degrees, dorsiflexion to 20 
degrees, radial deviation to 12 degrees, ulnar deviation to 
14 degrees, pronation to 90 degrees, supination to 90 
degrees.  There is full range of motion in the fingers to the 
distal palmar crease and full opposition of the thumb to the 
little finger.       

Diagnostic Code 5214 assigns various percentage ratings from 
20 to 50 percent depending on the nature and extent of 
disabilities and on which (major or minor) extremity is 
affected.  It cannot be the basis of a higher rating here 
because, to warrant the lowest rating therein for the major 
extremity (30 percent), there must be evidence of favorable 
ankylosis in 20 to 30 degrees for dorsiflexion.  There is no 
clinical finding of ankylosis in the right wrist joint.

As noted in March 2003, grasp strength was "slightly 
reduced" as compared to that in the left.  In January 2006, 
the examiner noted that the veteran has negative 
interarticular effusion of the right wrist.  No gross 
instability pattern is noted on the right wrist, but within 
the limited range of motion, there was pain with passive 
range of motion and pain to palpation over the dorsal radial 
aspect of the wrist.  The x-ray impression was moderate post-
traumatic osteoarthritis proximal carpal row and the clinical 
impression was status post scaphoid excised right wrist with 
resultant posttraumatic osteoarthritis, loss of range of 
motion and weakness of grip strength.  These findings would 
not warrant a more favorable evaluation.  As is the case with 
the right knee disability, X-ray evidence of arthritic 
changes in the right wrist would not support additional 
rating because limitation of motion has been considered to 
result in a compensable rating in this case.  And, although 
pain in particular and slightly reduced grasp strength are 
noted, range of motion in spite of pain is good and there are 
other negative objective findings that tend not to favor a 
higher rating.  38 C.F.R. §§ 4.40, 4.44, 4.45, 4.59; DeLuca 
v. Brown, 8 Vet. App. 202 (1995).        

The veteran also has a surgical scar on his right wrist, 
described in the March 2003 examination report as a "healing 
operative scar measuring approximately 7cm in length, 
overlying the dorsal aspect of the right wrist."  The 
examiner did note that there is no abnormality observed; that 
the scar "appeared relatively normal for this degree of 
healing" and that the skin of the scar is "otherwise 
unremarkable."  In January 2006, the examiner noted that the 
scar is well-healed and nonadherent to the underlying 
structures.  There is no evidence of ulcerative breakdown, 
keloid formation, altered pigmentation or pain along the 
entire course of the scar.  Based on these findings, the 
Board does not find a basis to assign an additional 
evaluation for scarring under 38 C.F.R. § 4.118.  The scar 
does not cover a large enough surface area; is not 
demonstrated to be deep, unstable, or painful on examination; 
the scar itself does not limit motion.  See Diagnostic Codes 
7801, 7802, 7803, 7804.          

The preponderance of the evidence is against a higher rating, 
and 38 C.F.R. § 4.3 is not applicable.  

Left Wrist

The left wrist disability is evaluated under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5024 (tenosynovitis), as that Code 
was deemed most closely analogous to the disability.  
Diagnostic Code 5024 instructs that the rater evaluate the 
disability based on limitation of motion of the affected 
parts, as arthritis, degenerative.  Consistent with that 
instruction, the Board has considered Diagnostic Code 5215, 
which, as noted, assigns a maximum 10 percent rating based on 
limitation of motion of the wrist.  A 10 percent rating 
already is in effect under Diagnostic Code 5024, taking into 
account limitation of motion as directed therein.      
   
On examination in March 2003, range of motion measurements 
for the left wrist were: 70 degrees for dorsiflexion; 85 
degrees for palmar flexion; 20 degrees for radial deviation; 
45 degrees for ulnar deviation.  On examination in January 
2006, palmar flexion was to 55 degrees; dorsiflexion was to 
60 degrees; ulnar deviation was to 30 degrees; radial 
deviation was to 30 degrees, pronation was to 90 degrees, 
supination was to 90 degrees.  There is full range of motion 
in the index, middle, ring, and little fingers, to the distal 
palmar crease and full opposition of the thumb to the little 
finger.  These findings represent motion significantly better 
than as contemplated under Diagnostic Code 5215.    

Further on limitation of motion, as with the right wrist 
disability, the left wrist is not ankylosed.  Therefore, 
Diagnostic Code 5214 cannot be the basis of a higher 
compensable rating.    

As noted on examination in March 2003, all movements were 
made without expression of discomfort.  The examiner noted 
some tenderness over the middle portion of the left wrist on 
the palmar surface.  In January 2006, negative interarticular 
effusion was noted, as was pain on palpation over the dorsal 
radial aspect of the wrist and with passive range of motion.  
But no gross instability pattern was noted.  "Neurovascular 
status" is "intact."  The x-ray impression was 
radiographic pattern consistent with instability pattern, and 
early post-traumatic osteoarthritis, and the clinical 
impression was instability pattern of the left wrist with 
associated early arthritis and pain with passive range of 
motion.  These findings would not warrant a more favorable 
evaluation.  X-ray evidence of arthritic changes in the left 
wrist would not support additional rating because limitation 
of motion has been considered to result in a compensable 
rating in this case.  And, although pain on palpation over 
the dorsal radial aspect of the wrist and passive range of 
motion is noted, range of motion, even with pain, is good and 
the examiner did note that movements were made without 
expression of discomfort.  Those considerations plus other 
negative objective findings do not support a more favorable 
rating.  38 C.F.R. §§ 4.40, 4.44, 4.45, 4.59, and DeLuca v. 
Brown, 8 Vet. App. 202 (1995).        

Based on the foregoing, the preponderance of the evidence is 
against a higher evaluation and the Board does not apply 
38 C.F.R. § 4.3.

II.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).   

Upon receipt of a complete or substantially complete benefits 
application, VA must notify the claimant and any 
representative of any information, and medical or lay 
evidence, needed to substantiate the claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  VA must inform the claimant of any 
information and evidence not of record needed to substantiate 
the claim, that VA will seek to provide, and that he should 
provide.  It must ask him to provide any pertinent evidence 
he has ("fourth element").  38 C.F.R. § 3.159(b)(1).  
Notice should be provided before the initial unfavorable 
agency of original jurisdiction (AOJ) decision.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

VA did not provide notice that comports with the foregoing 
before issuing the April 2003 rating decision on appeal.  
However, as addressed below, that notice defect was 
appropriately cured during the appeal period.  The Board 
finds no substantive notice defect that resulted in material 
prejudice to the veteran, including that associated with 
timing of the notice.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question not 
addressed by the AOJ, the Board must consider whether 
prejudice occurred); see also 38 C.F.R. § 20.1102 (2007) 
(harmless error).  

More specifically, in October 2004, VA sent the veteran 
notice informing him of his and VA's respective claim 
development responsibilities, and as well, of basic 
evidentiary requirements for compensation at a higher rate 
for his service-connected disabilities.  Although that letter 
did not include discussion of specific rating code 
requirements for higher evaluation, it did inform the veteran 
that evidence pertinent to such evaluation would be that 
showing a worsened disability and could be in the form of 
clinical findings and medical test results, or lay reports 
from individuals with personal knowledge of the extent and 
manner in which the service-connected disabilities affect the 
veteran's functioning.  VA further informed the veteran that, 
if he identifies the sources of evidence pertaining to his 
appeal, then VA would assist him in securing the missing 
items from the sources identified, but that, notwithstanding 
VA's duty to assist, the veteran ultimately is responsible 
for substantiating his claim with evidence not in federal 
custody.  The letter also advised him that he may submit any 
evidence in his possession if he believes it is pertinent to 
his claim.  The veteran was provided notice consistent with 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), via May 
2006 and August 2006 letters.     

The veteran has not identified a source of evidence 
pertaining to the three disabilities other than his Navy 
service medical records, which have been secured.  Those 
records, in addition to post-retirement VA compensation and 
pension (C&P) examination findings, were largely the basis 
for the grant of service connection and assignment of initial 
compensable ratings for the three disabilities at issue.  VA 
clinical records also were secured and considered.  The 
veteran has testified at an RO hearing in connection with 
this appeal; despite notice, he did not proffer lay evidence 
other than his own testimony.  He did not report to testify 
at a Board hearing, which was scheduled.  With the 
Dingess/Hartman notices, the veteran was afforded additional 
opportunity, as recently as in August 2006, to submit 
additional evidence concerning his right knee or his wrists.  
He did not reply.

The Board also is aware that the Supplemental Statement of 
the Case (SSOC) was sent to the veteran on February 8, 2006, 
but that it was not until February 24, 2006 that he was sent 
the February 7, 2006 rating decision, which increased the 
right knee disability rating from noncompensable to 10 
percent.  The Board has considered whether the delay in 
sending him this rating decision, which was discussed in the 
SSOC, requires sending another SSOC consistent with 38 C.F.R. 
§ 19.31.  As the discussion in the "reasons and bases" 
section of the SSOC on the right knee issue is nearly 
identical to that in the rating decision, the Board concludes 
that another SSOC is not necessary.  The rating decision did 
not concern the wrist disabilities.  The veteran did not 
respond to either the SSOC or the rating decision.    

Additionally, the Board is aware that the veteran has been 
treated at a VA medical facility and that the claims file 
includes treatment records current as of late 2005.  The 
Board has considered whether more contemporaneous evidence of 
VA treatment might exist, but, in light of evidence of 2006 
C&P examination findings appropriate to an evaluation of the 
three disabilities, and in the absence of communication from 
the veteran or other indication in the record that those 
examination findings might be outdated or that disabilities 
have worsened since the examination, the Board is not 
inclined to defer a decision.  

Further, the timing of the Dingess/Hartman notice is not 
material here.  Service connection is in effect.  The precise 
issues before the Board are whether higher rating(s) may be 
warranted for any of the three disabilities at issue.  The 
veteran has been informed of what specific Diagnostic Code 
criteria apply in his appeal.  Notice concerning what general 
considerations govern a decision on percentage disability 
ratings for service-connected disabilities and effective date 
criteria for service connection and for percentage ratings 
assigned to service-connected disabilities, even if provided 
before the rating decision on appeal, would not have 
materially affected the evaluation of the issues on appeal.    

Under the circumstances of this case, the Board concludes 
that content-complying notice was provided during the appeal 
period, but that no material prejudice resulted due to timing 
of the notice.  
  
VA's duty to assist a claimant in substantiating the claim 
(see 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d)) also was 
satisfied.  This duty contemplates that VA will help a 
claimant obtain relevant records, whether or not they are in 
federal custody, and that VA will provide a medical 
examination and/or opinion if needed to decide the claim.  
The claims file includes service verification and medical 
records, and as well, and the veteran's lay statements and 
hearing testimony.  VA medical examinations appropriate to an 
evaluation of the three disabilities have been provided.  
Despite appropriate notice as discussed above, the veteran 
has not identified sources of additional, pertinent lay or 
medical evidence that is missing from the record and which he 
desires VA to consider before readjudicating his appeal.  
Based on the foregoing, the Board concludes that VA's duty to 
assist was met.  It is not precluded from deciding this case 
based on the evidence of record.    


ORDER

Increased ratings for Osgood-Schlatter's disease, right knee; 
and carpal tunnel instability, right (major) and left (minor) 
wrists, are denied. 




____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


